3. Kashmir: present situation and future prospects (vote)
- Nicholson of Winterbourne report
- Before the vote on Amendment 5:
Mr President, I would like to move an oral amendment to delete the two words 'at present' from the paragraph.
(The oral amendment was not accepted)
- Before the vote on Amendment 11:
In English the text reads: 'Urges the EU to take a firm stance in upholding the democracy and human rights clause ... examining the possibility of setting up a specific human rights dialogue with Pakistan'. Then comes the oral amendment: 'as is already the case with India'.
(The oral amendment was accepted)
- Before the vote on Amendment 13:
It reads, '[...] cautions the European Union and the international community that the Kashmir dispute continues to represent a serious risk of conflict in the region and the wider world, [...]'. The amendment reads, '[...] cautions the European Union and the international community that the Kashmir dispute has represented a serious risk of conflict in the region, [...]'.
(The oral amendment was not accepted)
- After the vote on Amendment 52:
Mr President, I understood that a request had been put in for an oral amendment by myself through the ALDE Group secretariat. Could you kindly check your notes?
It might have been requested, but it is not in my papers. Therefore we have to proceed as usual.